Appeals by the defendant from two judgments of the Supreme Court, Queens County (Browne, J.), both rendered February 8, 1991, as *625amended October 31, 1991, convicting him of criminal sale of a controlled substance in the third degree under Indictment No. 11196/89, and criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, under Indictment No. 11384/89, upon jury verdicts, and imposing sentences.
Ordered that the judgments, as amended, are affirmed, and the matters are remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
The defendant failed to preserve the majority of his contentions raised on this appeal for appellate review (see, CPL 470.05 [2]), and we decline to reach those issues in the exercise of our interest of justice jurisdiction.
Further, the defendant’s only contention that is preserved for appellate review is without merit. The defendant challenges the admission of a detective’s testimony as to the training she received concerning narcotics. In light of the limited nature of the detective’s testimony and its probative value with respect to the detective’s credibility, the admission of the testimony was proper. Rosenblatt, Ritter and Santucci, JJ., concur.